Citation Nr: 0818946	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  06-04 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder, 
secondary to his service-connected residuals of left shoulder 
dislocation. 

2.  Entitlement to service connection for a back disorder, 
secondary to his service-connected residuals of left shoulder 
dislocation. 

3.  Entitlement to an increased rating for residuals of a 
left shoulder dislocation, currently evaluated as 30 percent 
disabling. 

4.  Entitlement to an effective date earlier than September 
9, 2004, for the assignment of a 30 percent rating for 
residuals of left shoulder dislocation.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to December 
1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Waco, Texas, Regional Office (RO).  By a rating action in 
December 2004, the RO increased the evaluation for residuals, 
dislocation of the left shoulder from 20 percent to 30 
percent, effective September 9, 2004.  The veteran appealed 
the effective date assigned for the grant.  Subsequently, in 
December 2005, the RO denied the veteran's claim of 
entitlement to service connection for neck and back 
fractures, secondary to the service-connected residuals, 
dislocation of the left shoulder.  The veteran perfected a 
timely appeal to that decision.  

The veteran appeared and offered testimony at a hearing 
before a Decision Review Officer (DRO) in May 2006.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Neck disability is unrelated to service-connected disease 
or injury.  

1.  Back disability is unrelated to service-connected disease 
or injury.  

3.  The veteran is right-handed, and his left arm is his 
minor extremity.  

4.  In a January 2000 rating decision, the RO denied the 
veteran's claim for a rating greater than 20 percent for a 
left shoulder disability; the decision was not appealed.  

5.  The veteran's claim for an increased evaluation for his 
service-connected residuals of left shoulder dislocation was 
received on September 5, 2003.  

6.  Clinical findings on VA examination conducted in December 
2003 reveal severe instability in the left shoulder with 
recurrent dislocation; and, the veteran's left shoulder 
dislocations resulted in limitation of motion to 25 degrees 
of abduction.  

7.  In February 2005, prior to the promulgation of a decision 
in the appeal, the veteran's representative submitted a 
written statement withdrawing the appeal as to the issue of 
entitlement to an increased rating for the left shoulder 
disorder.  


CONCLUSIONS OF LAW

1.  Cervical spine disability is not proximately due to or 
the result of the service-connected residuals of left 
shoulder dislocation.  38 C.F.R. § 3.310 (2007).  

2.  Back disability is not proximately due to or the result 
of the service-connected residuals of left shoulder 
dislocation.  38 C.F.R. § 3.310 (2007).  

3.  The criteria for an earlier effective date of September 
5, 2003, for a 30 percent rating for residuals of a left 
shoulder dislocation, have been met.  38 U.S.C.A. § 5110 (b) 
(2) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 
3.400, 4.71a, Diagnostic code 5201 (2007).  

4.  The criteria have been met for withdrawal of the 
substantive appeal concerning the claim for an increased 
rating for residuals of left shoulder dislocation; therefore, 
the Board does not have jurisdiction to consider the merits 
of that claim.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of 
letters dated in September 2003 and October 2005 from the RO 
to the veteran which was issued prior to the RO decisions in 
December 2004 and December 2005.  Those letters informed the 
veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The veteran was 
subsequently afforded VA compensation examinations December 
2003 and September 2004.  In addition, during the DRO hearing 
in May 2006, the veteran was informed of what the evidence 
must show to establish secondary service connection for neck 
and back fractures, and to establish an earlier effective 
date for the assignment of a higher evaluation for his left 
shoulder disability.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
also appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  ).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in March 2006.  

By letter dated in March 2006, the veteran was informed that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  He was 
also provided supplemental statements of the case (SSOC) in 
June 2006, August 2006, January 2007, March 2007, and 
December 2007, which reviewed and considered all evidence of 
record.  Therefore, the veteran has been provided with all 
necessary notice regarding his claims.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Regardless, the veteran is 
able to report and understand the elements of the disability.  
Therefore, Vazquez-Flores is of limited applicability.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish an earlier effective date for the 
assignment of an increased rating for a left shoulder 
disorder, and service connection for neck and back fractures 
secondary to the left shoulder disorder, given that the 
veteran has offered testimony at a hearing before the DRO at 
the RO, given that he has been provided all the criteria 
necessary for establishing service connection and an earlier 
effective date, and considering that the veteran is 
represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004).  To that 
extent that there has been any presumed prejudicial 
preadjudicative notice error, if any, it did not affect the 
essential fairness of the adjudication now on appeal.  



II.  Factual background.

By a rating action in February 1992, the RO granted service 
connection for residuals, dislocation, left shoulder (minor), 
evaluated as 10 percent disabling, effective December 3, 
1991.  Subsequently, in a rating action in June 1999, the RO 
increased the evaluation for residuals of left shoulder 
dislocation from 10 percent to 20 percent, effective October 
23, 1998.  The veteran did not appeal that decision within 
one year of the notification thereof.  

In October 1999, the veteran filed a claim for an increased 
rating for the left shoulder disorder.  By a rating action in 
January 2000, the RO denied the veteran's claim for a rating 
greater than 20 percent for a left shoulder disability; the 
decision was not appealed.  

The veteran's claim for an increased rating for the left 
shoulder disorder (VA Form 21-4138) was subsequently received 
at the RO on September 5, 2003.  Submitted in support of the 
veteran's claim were VA progress notes dated from July 2002 
to August 2003, which show ongoing evaluation for chronic 
left shoulder pain.  During a clinical visit in July 2002, 
the veteran complained of having increasing amount of left 
shoulder pain since being in a motor vehicle accident in 
April.  The veteran stated that he broke his neck in the 
accident, he was coming off of vicodin, and his shoulder was 
worsening.  A nursing note, dated August 5, 2003, indicates 
that the veteran was seen with history of left shoulder 
dislocation with chronic left shoulder pain "for years" 
with exacerbation over the last few months.  He denied 
reinjury recently.  Examination of the left shoulder revealed 
a good range of motion; it was noted that the head popped out 
anterior with traction on the arm.  The diagnostic impression 
was chronic shoulder dislocations.  

The veteran was afforded a VA compensation examination in 
December 2003.  He indicated that he continued to experience 
pain, weakness, stiffness and swelling in the left shoulder; 
he reported occasional heat.  He denied any redness.  He 
reported severe problems with instability, giving away and 
recurrent dislocations.  The veteran also reported episodes 
of locking.  He reported problems with fatigability and lack 
of endurance due to the left shoulder.  It was noted that the 
veteran is on multiple medications which are used to decrease 
the chronic left shoulder pain.  During periods of flare-ups, 
he veteran described the shoulder pain as a 10 on a scale 
from 0 to 10.  The veteran stated that he is in constant pain 
in the left shoulder area at level 4; he noted that the pain 
wakes him up every night.  The veteran reported that the 
shoulder dislocates two to three times a day; he continues to 
manipulate it back into place.  He stated that dislocations 
are precipitated by any reaching, or any lifting greater than 
5 pounds.  

By a rating action in December 2004, the RO increased the 
evaluation for residuals, dislocation of the left shoulder 
from 20 percent to 30 percent, effective September 9, 2004.  

Of record is a statement from the veteran's representative, 
dated in February 2005, indicating that the veteran was 
contacted to determine whether the most recent rating 
decision satisfied his disagreement of February 18, 2004.  
The representative stated that the veteran desired to stop 
his pending appeal at this time.  

In a statement in support of claim, dated in September 2005, 
the veteran requested service connection for back and neck 
fractures secondary to the service-connected left shoulder 
disorder.  The veteran stated that his left shoulder 
dislocated while driving and caused him to wreck his 
automobile.  

Received in October 2005 was a statement in support of claim 
(VA Form 21-4138), wherein the veteran expressed disagreement 
with the effective date assigned for the 30 percent rating 
for the left shoulder disorder.  

Submitted in support of the claim were medical records from 
Good Shepherd Medical Center.  A discharge summary noted that 
the veteran was admitted to the hospital on April 14, 2002 
following a closed head injury and fracture of C1 and C2, 
following a roll-over while racing his car at the dirt track.  
It was noted that a CT of the neck revealed C1 being 
fractured as well as C2 body fracture.  On examination, it 
was noted that the veteran complained mostly of neck and 
scapular pain.  The diagnosis was C1-C2 fracture; he 
underwent application of a halo brace.  These records 
indicate that the veteran called the doctor's office on July 
22, 2002, with complaints of severe neck pain that shoots up 
into his head and into his shoulders since having his halo 
removed.  The veteran was seen at the clinic on July 30, 
2002, at which time he complained of severe excruciating pain 
on the area of the left shoulder.  On April 30, 2003, the 
veteran was seen at a neurology clinic with complaints of 
some left shoulder pain; it was noted that the neck injury 
resulted from a race car accident on April 13, 2002.  In a 
narrative report, dated in October 2002, Dr. Benjamin Guerra 
noted that the veteran was involved in a motor vehicle 
accident on April 14, 2002 when the veteran's vehicle rolled 
over while racing his vehicle at a dirt track.  Dr. Guerra 
noted that the veteran was still being seen in his office for 
interscapular and upper back pain.  

At his personal hearing in May 2006, the veteran testified 
that he crashed his race car on the evening of April 13, 2002 
while participating in a race at the Lone Star Speedway.  The 
veteran indicated that he was going approximately 100 miles 
per hour at the time of the accident; as a result, he 
sustained multiple injuries, to include fractures of the 
cervical and thoracic spines.  The veteran testified that he 
lost control of his race car when his left shoulder 
dislocated causing the steering wheel to turn abruptly, 
sending his vehicle rolling end over end.  The veteran also 
argued that the 30 percent rating assigned to his left 
shoulder disorder should be made retroactive from the date 
his claim for an increase was received at VA on September 5, 
2003.  

At the hearing, the veteran submitted an insurance form, 
dated April 15, 2002, wherein the race director indicated 
that the front straight of the car got into a wall, flipped 
several times landing on its roof.  He stated that the 
veteran lost control due to shoulder dislocating.  

Of record is a medical statement from Dr. G. Kenneth 
Marshall, dated in July 2006, indicating that the veteran had 
a service related shoulder injury; subsequently, his left 
shoulder remained unstable.  Dr. Marshall noted that the 
veteran was involved in a race car accident on April 13, 2002 
in which the veteran's left shoulder dislocated causing loss 
of control.  Dr. Marshall stated that, in his medical 
opinion, the loss of control caused by the unstable shoulder 
dislocating caused the accident of April 13, which eventuated 
in secondary injuries of the neck and spine.  

Received in May 2007 was an award decision from the Social 
Security Administration, dated in December 2003, which show 
that the veteran was determined to have become disabled on 
April 13, 2002 due to fracture of non-extremity and disorders 
of the back.  

The veteran was afforded a VA examination in December 2007, 
at which time it was again reported that the veteran was 
involved in a rollover type accident while he was driving his 
race car in "2001."  He stated that it was his belief that 
the injury was a result of his left shoulder dislocating or 
subluxating, which caused him to have the accident.  He 
complained of a midneck and low back pain since 2001.  It was 
noted that he had chronic neck and back pain.  Following a 
physical examination, the veteran was diagnosed with status 
post thoracic fracture and status post vertebroplasty.  The 
examiner explained that race car driving is a dangerous 
sport, and the veteran has two arms, both a right and a left 
arm, both capable to turning the steering wheel.  The 
examiner stated that he could not resolve the issue without 
resorting to mere speculation.  The veteran further stated 
that there are no photographs or video of the accident as it 
happened, so it is impossible for him or anyone else, unless 
they were sitting in the car, to determine what caused the 
accident, since race car driving is inherently a dangerous 
sport.  


III.  Legal Analysis-Service connection.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  Prior to October 10, 2006, the provisions 
of 38 C.F.R. § 3.310 directed, in pertinent part, that:

a) General.  Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  The Court clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The term, "disability", as contemplated by the 
VA regulations, means "impairment in earning capacity 
resulting from . . . [all types of] diseases or injuries 
[encountered as a result of or incident to military service] 
and their residual conditions. . . ." 38 C.F.R. § 4.1 (1990). 
. . .Such a definition of "disability" follows the overall 
statutory and regulatory purpose of the veterans' 
compensation law. This purpose is reflected in the ratings 
system, which rates different mental and physical maladies 
based upon diminished earning capacity. . . . Hence, although 
"disability" is not defined by [§ 1153] for compensation 
purposes, the regulatory definition adopted [in 38 C.F.R. 
§ 4.1] is a reasonable one.  

The Court holds that the term "disability" as used in § 1110 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  As 
stated by the Secretary in his memorandum in response to the 
Court's November 9, 1994, order: To the extent [that] such 
additional disability is literally a result of "personal 
injury suffered or disease contracted in line of duty," under 
38 U.S.C. § 1110, service connection should be established.  
In such a case, the additional "disability" results from the 
original service-connected condition.  Thus, pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non- 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Cf.  38 C.F.R. § 3.322 (1994) (in 
compensating for aggravation of a preservice disability by 
active service, it "is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule . . .").  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

On October 10, 2006, the Secretary of the VA amended the 
provisions of 38 C.F.R. § 3.310.  The amended regulation, in 
pertinent part, states that:

a) General.  Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 

(b) Aggravation of nonservice-connected disabilities. Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice- 
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (effective October 
10, 2006).  This case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
impact the outcome of the appeal.

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disease or injury; and (3) evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

The veteran maintains that his current neck and back 
disorders are due to a motor vehicle accident which occurred 
when he lost control of his race car due to a left shoulder 
dislocation.  He stated that, if his left shoulder had not 
dislocated, the accident would not have been as severe and he 
would not have suffered the neck and back fractures.  

After careful review of the evidentiary record, the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for neck and back fractures on 
a secondary basis.  Significantly, in a July 2006 medical 
opinion, Dr. Marshall noted that the veteran was involved in 
a race car accident on April 13, 2002 in which his left 
shoulder dislocated causing loss of control.  Dr. Marshall 
stated that, in his medical opinion, the loss of control 
caused by the unstable shoulder dislocating caused the 
accident of April 13, which eventuated in secondary injuries 
of the neck and spine.  However, this opinion is unsupported 
and is in clear conflict with the contemporaneous treatment 
records.  In this regard, the Board notes that the April 14, 
2002 discharge summary fails to reflect any complaints of a 
left shoulder dislocation.  While the veteran reported 
complaints of shoulder pain as a result of the accident, he 
did not report a left shoulder dislocation.  In fact, during 
a clinical visit in August 2003, the veteran denied any 
recent reinjury of the left shoulder.  

Although a VA examination report in December 2007 noted 
diagnoses of status post thoracic fracture and status post 
vertebroplasty, the VA examiner stated that he cannot without 
mere speculation suggest that the shoulder, which may or may 
not have dislocated, caused the accident that resulted in 
injuries to the veteran's back and neck.  Therefore, we find 
that this opinion has little probative value.  

In sum, the evidence of record does not establish that the 
veteran's service-connected left shoulder disorder caused or 
aggravated the veteran's neck and back disorders.  Thus, the 
preponderance of the evidence is against entitlement to 
service connection for neck and back disabilities, secondary 
to residuals of left shoulder dislocation.  The most 
probative evidence is the contemporaneous records which fail 
to support his statements as to the cause of the accident.  

In light of the foregoing, the Board finds that there is no 
probative evidence of record, other than the veteran's 
contentions, that his current neck and back disabilities are 
related to the service-connected left shoulder disability.  
Although the veteran is competent to report his symptoms, he 
is not a medical expert, and thus not competent to express an 
authoritative opinion on the issue of causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).  


IV.  Legal Analysis-Earlier Effective Date.

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(o) (1) (2007).  Under the general rule provided by 
the law, an effective date for an increased rating may be 
assigned later than the date of receipt of claim -- if the 
evidence shows that the increase in disability actually 
occurred after the claim was filed -- but never earlier than 
the date of claim.  

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b) (2) 
(West 2002).  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating was received within a 
year of the date that the increase occurred.  38 U.S.C.A. 
§ 5110(b) (2) (West 2002); 38 C.F.R. § 3.400(o) (2) (2007); 
see Harper v. Brown, 10 Vet. App. 125 (1997); see also 
VAOPGCPREC 12-98.  

Regarding the left shoulder disability, the record shows the 
veteran was identified as right-handed.  Thus, the left upper 
extremity is the minor/nondominant extremity for rating 
purposes.  Considering potentially applicable rating schemes, 
the Board observes that ankylosis (Diagnostic Code 5200), 
impairment of the humerus (Diagnostic Code 5202) or 
impairment of the clavicle or scapula (Diagnostic Code 5203) 
is not reported.  Under Diagnostic Code 5201, a 30 percent 
evaluation may be assigned for limitation of minor arm motion 
to 25 degrees from the side, a 20 percent evaluation may be 
assigned for limitation of motion midway between the side and 
shoulder level, and a 20 percent evaluation is provided for 
limitation of motion of the arm at shoulder level.  

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement.  The anatomical 
position is considered as 0°, with two major exceptions: (a) 
Shoulder rotation-arm abducted to 90°, elbow flexed to 90° 
with the position of the forearm reflecting the midpoint 0° 
between internal and external rotation of the shoulder; and 
(b) supination and pronation-the arm next to the body, elbow 
flexed to 90°, and the forearm in midposition 0° between 
supination and pronation.  Standardized joint motion of the 
shoulder: 0 to 180 degrees abduction and forward elevation 
(flexion) and 0 to 90 degrees for internal and external 
rotation.  38 C.F.R. § 4.71, Plate I.  

A claim for an increased disability rating for the service-
connected residuals, left shoulder dislocation was received 
at the RO on September 5, 2003.  In conjunction with his 
claim, the veteran was afforded a VA examination in December 
2003.  At that time, clinical findings revealed severe pain 
with range of motion and motor strength testing.  Forward 
elevation in the left shoulder was 0 to 54 degrees, abduction 
was 0 to 36 degrees, adduction was 0 to 12 degrees, external 
rotation was 0 to 22 degrees, and internal rotation was 0 to 
10 degrees.  X-ray study of the left shoulder was normal.  
The diagnosis was severe instability and recurrent 
dislocation of the left shoulder.  It was noted that the 
veteran actually experienced a dislocation of the shoulder on 
the day of the examination.  

The Board notes that the RO discounted the December 2003 VA 
examination report, apparently based upon the best range of 
motion.  However, VA must consider functional impairment.  
Here, there was documented weakness, pain, pain on use, and 
limitation of the ability to lift ordinary weight.  VA was 
under an obligation to consider all the evidence, and the 
December 2003 VA examination does not disprove the claim; 
rather, the findings from that examination support the claim.  

In light of the foregoing, the Board finds that the evidence 
supported assignment of a 30 percent evaluation at the time 
of the September 5, 2003 claim.  In his statement, he 
reported a significant decrease in the range of motion of the 
left shoulder.  Review of the evidence of record persuades 
the Board a 30 percent evaluation was mandated for the 
symptoms associated with the veteran's service-connected left 
shoulder according to the schedular criteria set forth under 
Diagnostic Code 5201.  While the evidence of record show that 
the veteran was seen for complaints of left shoulder pain, 
there is no evidence of record showing increased disability 
in the left shoulder for the year prior to the date of the 
September 2003 claim, and that therefore it is not factually 
ascertainable that entitlement to an increased rating arose 
at any point prior to the date of that claim.  The Board 
points out that the veteran does not contend that he is 
entitled to an effective date even earlier than September 5, 
2003.  

The Board has fully considered the provisions of section 
3.157, which states that once a formal claim for compensation 
has been allowed, treatment or evaluation at a VA facility 
for a service-connected disability constitutes a claim.  
However, although each VA record is a claim, neither the lay 
nor medical evidence reflects entitlement or establish a 
basis for an increased rating on facts found basis.  See 
38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.157, 3.400.  Rather, we 
find that the veteran's own written statement was the basis 
to establish an increased rating on facts found basis.  

In all, after review of the evidence of record, the Board 
finds that the veteran is entitled to an effective date of 
September 5, 2003, for the award of a 30 percent evaluation 
for his service-connected left shoulder disability.  


V.  Increased rating for residuals, left shoulder 
dislocation.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2007).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2007).  

By a rating action in February 2004, the RO denied the 
veteran's claim of entitlement to a rating in excess of 20 
percent for residuals of dislocation of the left shoulder.  A 
notice of disagreement (NOD) with that determination was 
received in April 2004, and a statement of the case (SOC) was 
issued in June 2004.  The veteran perfected an appeal of the 
above rating decision by filing a substantive appeal (VA Form 
9) in July 2004.  Subsequently, in December 2004, the RO 
increased the evaluation for residuals of left shoulder 
dislocation from 20 percent to 30 percent, effective 
September 9, 2004.  

Subsequently, in February 2005, the veteran's representative 
submitted a statement indicating that the veteran was 
contacted to determine whether the most recent rating 
decision satisfied his disagreement of February 18, 2004.  
The representative stated that the veteran desired to stop 
his pending appeal at this time.  

Thus, the Board finds that the veteran withdrew his appeal as 
to the issues of entitlement to an increased evaluation for 
residuals of dislocation of the left shoulder.  Hence, there 
remains no allegation of errors of fact or law for appellate 
consideration on those issues.  Therefore, the provisions of 
the Veterans Claims Assistance Act (VCAA) are not applicable.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to the claim for increased rating for a left 
shoulder dislocation; as such, that issue is dismissed.  


ORDER

Service connection for a neck disability, secondary to the 
service-connected left shoulder disorder, is denied.  

Service connection for a back disability, secondary to the 
service-connected left shoulder disorder, is denied.  

An effective date of September 5, 2003, for the assignment of 
a 30 percent rating for residuals, dislocation of the left 
shoulder, is granted.  

The claim of entitlement to a rating in excess of 30 percent 
for residuals, dislocation of the left shoulder, is 
dismissed.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


